DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” “is provided”, etc.  
The abstract of the disclosure is objected to because it contains implied phraseology, specifically “is provided” in line 1.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 4 of claim 1, the recitation “the planter” lacks proper antecedent basis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sauder et al. US 6,748,885 B2.
With respect to claim 1, Sauder et al. US 6,748,885 B2 disclose a purging system (Figure 2) for a multiple variety (see the disclosure in column 6, lines 64 and 65) seed (abstract, line 5) meter 100 (see the disclosure in column 6, line 55) for planting multiple seed (abstract, line 5) varieties (see the disclosure in column 6, lines 64 and 65) in a single planting pass during row-crop planting of an agricultural field, wherein the multiple variety (see the disclosure in column 6, lines 64 and 65) seed (abstract, line 5) varieties are stored in multiple seed storage compartments 20A,20B on a planter 10, 
a pipe 102 (Figure 16) that defines a purge passage 106 (Figure 16) for removing seed (abstract, line 5) from the seed (abstract, line 5) meter 100 (see the disclosure in column 6, line 55) as removed seed (abstract, line 5); 
a pneumatic seed purging airflow system 52 (see the disclosure in column 7, line 5) that provides vacuum pressure (see the disclosure in column 7, line 6) to the pipe 102 (Figure 16) for 
multiple (in view of multiple row units being present as set forth in column 5, line 61) seed (abstract, line 5) return valves 212 (Figure 16 and column 13, line 29) associated with the multiple seed storage compartments 20A,20B to receive the removed seed (abstract, line 5) and direct the removed seed (abstract, line 5) into a corresponding one of the multiple seed storage compartments 20A,20B that corresponds to a variety (see the disclosure in column 6, lines 64 and 65) of the removed seed (abstract, line 5).

Allowable Subject Matter
Claim 3 is allowed.
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasoning for No Double Patenting Rejection Being Present
	No double patenting rejection is being made in the instant application 16/690,930 since claims 1-3 correspond to claims 17-19 restricted out in parent application 15/678,231 and since the instant application 16/690,930 is a division application of parent application 15/678,231.

For any amendments made to the claims, applicant should indicate page, line number or paragraph, line number of the specification where basis is present (to avoid new matter issues or issues where antecedent basis is not present in the specification). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993. The examiner can normally be reached Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



January 7, 2022